Citation Nr: 1244335	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  06-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an effective date earlier than March 30, 2004, for the award of service connection for bipolar disorder with alcohol abuse and depression.

3.  Entitlement to a rating in excess of 50 percent for bipolar disorder with alcohol abuse and depression.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from November 1971 to January 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In January 2008, a videoconference hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  In March 2008 the Board issued a decision which, in pertinent part, denied service connection for tinnitus and a psychiatric disorder.  The Veteran appealed the March 2008 Board decision to the U.S. Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in these matters and remanded them for compliance with instructions in a Joint Motion for Remand by the parties.  In November 2009 the Board remanded the matters for further development.  A May 2011 rating decision awarded the Veteran service connection for bipolar disorder with alcohol abuse (also claimed as posttraumatic stress disorder (PTSD)) and depression.  

A September 2011 Board decision again denied the Veteran's appeal seeking service connection for tinnitus.  He again appealed the Board decision to the Court. An April 2012 Order of the Court vacated the Board decision and remanded the matter for compliance with a Joint Motion for Remand (Joint Motion) by the parties.  

The appeal is being REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action on his part is required.




REMAND

Manlincon Issues

A May 2011 rating decision awarded the Veteran service connection for bipolar disorder with alcohol abuse and depression, rated 50 percent, effective March 30, 2004.  In an August 2011 statement, the Veteran stated he disagreed with the effective date assigned.  In March 2012, via his attorney, he disagreed with the rating assigned.  The RO has not issued a statement of the case in response to either notice of disagreement.  Under these circumstances, the Board is required to remand the matter for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  These matters are not before the Board at this time, and will only be before the Board if the Veteran timely files a Substantive Appeal after the SOC is issued.

Tinnitus

The Board finds the notice provisions have been satisfied; however, the duty to assist provisions require further development.

In the most recent Joint Motion the parties determined that the Board had relied upon an inadequate examination to make its determination.  Essentially, there are two stated reasons why the examination was found inadequate: (1) The examiner did not provide adequate rationale, that took into account the Veteran's lay statements, as to why tinnitus was less likely as not caused by or a result of noise exposure in service; and (2) the examiner did not address the "obvious change in Appellant's hearing while in service" and why that did not reflect "hearing damage" (and by inference constitute an etiological factor for the Veteran's tinnitus).  See Joint Motion on pages 2-3.  The "obvious change" was based on comparison of audiometry in May 1971 (before enlistment) and that at separation in January 1974.  The parties found that the examiner's opinion "d[id] not account for this change in hearing during service."  The Board is bound by the Court-endorsed Joint Motion.

The Veteran alleges that he witnessed a shooting during service in December 1972 where one soldier shot and killed another soldier and that the gun went off in his presence and caused him to develop hearing loss and tinnitus.  Extensive development to corroborate this event resulted in findings that establish his accounts of this are not credible.  

The Veteran's DD Form 214 shows that the Veteran served in an engineer battalion and by virtue of such service, likely was exposed to machinery noise.  On May 1971 Medical Examination prior to induction audiometry puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
0
0
LEFT
10
0
0
0
0

On clinical evaluation the ears and drums were normal.  

The service treatment records (STRs) do not show complaints by the Veteran of hearing loss or tinnitus.  In a January 1974 Report of Medical History completed by the Veteran at separation from service, he checked boxes marked "no" with respect to whether he now had or ever had had "hearing loss" or "ear, nose, or throat trouble."  On examination, audiometry puretone thresholds, in decibels, were:
      



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
0
N/A
0
LEFT
25
10
0
N/A
0

On clinical evaluation the ears and drums were normal.  

Following service discharge, the Veteran worked in a laundry, as a custodian, a warehouseman, a draftsman, a construction inspector, and a security guard.  See March 1990 VA psychiatric evaluation report.
A November 2003 VA treatment record shows that the "report of systems" of the head, eyes, ears, nose and throat ("HEENT") revealed the following report by the examiner: "+ prob[lem] with tear duct as above.  No headache.  No URI symptoms.  No hoarseness.  No sore throat.  No hearing loss."  

The first time the Veteran reported hearing loss and tinnitus of record was in March 2004 when he submitted his compensation claim for tinnitus.  On December 2004 audiological evaluation, he reported having tinnitus "twice a week" for five to 10 seconds.  He also reported that this had been occurring since service.  The audiologist determined that the Veteran's reports of the frequency and duration of his tinnitus did not warrant a diagnosis of tinnitus.  As noted above, the Veteran's allegation that he was present at a shooting on the base has been found not credible.  

On VA audiological evaluation in June 2010, the examiner wrote that the Veteran's complaint was hearing loss and "ringing of the right ear."  (Emphasis added.)  As to "Pertinent family and social history, history of ear disease, head or ear trauma, etc.," the examiner wrote, "None reported."  While the Veteran did not report it, the record shows he sustained a head injury in February 1974 in a motor vehicle accident and was reportedly unconscious for three days.  See December 1989 private medical record in Volume 2 (examiner quoted Veteran, "I got a little bit inebriated going home from a party.  I drove off a bridge.").  The Veteran reported he was hospitalized for 14 days.  See also April 1992 private medical record in Volume 1 ("Past medical history includes multiple traumas from motor vehicle accidents....  During one of these episodes he sustained a traumatic brain injury.").  The Veteran reported having tinnitus since service, and he described it as intermittent.   

The June 2010 audiologist noted the hearing loss in the right ear was not disabling and that the Veteran had mild sensorineural hearing loss in the left ear.  When asked if tinnitus was as likely as not a symptom associated with the hearing loss, the audiologist responded, "Yes."  The audiologist provided the following opinion as to the etiology of the Veteran's left ear hearing loss:

The [V]eteran's c[laims] file was reviewed.  Electronic hearing conducted at enlistment and discharge shows the [V]eteran did not have hearing damage while in service.  Based on electronic hearing testing conducted at enlistment and discharge it is my opinion the [V]eteran's reported tinnitus is less likely as not caused by or a result of noise exposure while in service.

The parties found that the examiner did not provide any further rationale for the determination that tinnitus was less likely as not caused by or a result of noise exposure while in service and failed to address the alleged puretone threshold shift during service and whether that was indicative of "hearing damage" during service.  

The Board notes that as hearing loss is not service connected any claim of service connection for tinnitus as secondary to hearing loss lacks legal merit.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an appropriate SOC that addresses the Veteran's claims of entitlement to (i) an effective date earlier than March 30 2004 for the award of service connection for bipolar disorder with alcohol abuse and depression and (ii) a rating in excess of 50 percent for bipolar disorder with alcohol abuse and depression.  The Veteran should be advised that these matters will be before the Board only if he timely perfects an appeal by submitting a substantive appeal.  If he perfects an appeal in the matters, they should be returned to the Board for appellate consideration.

2.  The RO should arrange for the Veteran to be examined by an otologist or audiologist to determine the likely etiology of his tinnitus (and specifically whether it is related to his service/noise trauma therein.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record and examination/interview of the Veteran, the examiner must offer an opinion that responds to the following:  

What is the most likely etiology for the Veteran's claimed tinnitus?  Specifically, is it at least as likely as not (a 50% or better probability) that it is due to an event or events in service? 

The examiner should explain the rationale for the opinion in detail, specifically discussing the significance, if any, of the alleged puretone threshold shift during service, as well as the Veteran's lay accounts (including any credibility issues raised).  If the tinnitus is determined to not be related to disease or injury in service, the examiner should identify etiological factors considered more likely.

3.  The RO should then re-adjudicate the claim of service connection for tinnitus.  If it remains denied, the RO should issue an appropriate SOC of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


__________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

